Citation Nr: 0105331	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  96-03 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.  

This appeal arises from a July 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which granted service connection for PTSD, and 
assigned this disorder a 10 percent rating.  

The veteran expressed disagreement with the 10 percent rating 
for PTSD.  In November 1995 the RO granted a 30 percent 
rating for PTSD from July 27, 1993, a 100 percent rating from 
August 25, 1993, and a 30 percent rating from January 1, 
1994.  

The veteran testified before the undersigned Member of the 
Board of Veterans' Appeals (Board) in May 1997.  In October 
1997 the Board remanded the claim to the RO for additional 
evidentiary development.  After completion of the ordered 
development, the RO returned the case to the Board in January 
2001.


REMAND

After the RO returned the veteran's case to the Board, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) issued a decision in Allen v. Principi, No. 
99-7199 (Fed. Cir. Feb. 2, 2001).  In Allen the Federal 
Circuit overturned the holding of the United States Court of 
Appeals for Veterans Claims (Court) in Barela v. West, 
11 Vet. App. 280 (1998).  The Court in Barela interpreted 
38 U.S.C.A. § 1110 as barring VA compensation for disability 
resulting from chronic alcohol or drug abuse either as 
secondarily service-connected or as evidence of increased 
severity of a service-connected PTSD.

The Federal Circuit in Allen held:

We disagree with the Veterans Court's 
interpretation of § 1110 in Barela and as 
restated in its remand order in this 
case.  We think the best interpretation 
of the statute is that it precludes 
compensation only in two situations: 1) 
for primary alcohol abuse disabilities; 
and 2) for secondary disabilities (such 
as cirrhosis of the liver) that result 
from primary alcohol abuse.  By 
"primary," we mean an alcohol abuse 
disability arising during service from 
voluntary willful drinking to excess.  We 
do not think that the language of § 1110 
precludes compensation in the third 
situation-i.e., Allen's alleged case-
where an alcohol abuse disability arises 
secondarily from or as evidence of the 
increased severity of a non-willful 
misconduct, service-connected disorder.  
By using the terms "disability resulting 
from" or "disability [that] is a result 
of," we think that Congress intended the 
cause of the disability to be 
determinative in assessing whether, under 
§ 1110, a disability qualifies for either 
authorization for compensation under the 
provision or whether it fits within the 
language of express exclusion from 
compensation.  

*		*		*		*

. . . an alcohol abuse disability arising 
as a direct result of a psychiatric 
condition fits within § 1110's words of 
authorization for compensation ("[f]or 
disability resulting from . . . disease 
[PTSD] contracted in line of duty 
(emphasis added), and does not fit within 
§ 1110's express exclusion from 
compensation ("[a] disability [that] is 
a result of the veteran's own . . . abuse 
of alcohol or drugs.")

At the hearing in May 1995 the veteran testified that after 
returning from Vietnam he sedated himself with alcohol and 
drugs.  The discharge summary from the veteran's 
hospitalization for treatment of chemical addiction and PTSD 
reveals that the veteran had a very long history of using 
alcohol and drugs dating back to his military service in 
1970.  He started using Heroin in Vietnam.  The veteran has 
raised an inferred claim for service connection for 
polysubstance abuse and alcoholism as secondary to his 
service-connected PTSD.  See Akles v. Derwinski, 1 Vet. 
App. 118 (1991).  A grant of service connection for alcohol 
or drug abuse may affect the evaluation of the veteran's 
PTSD.  For that reason the claims for an increased rating for 
PTSD and service connection for alcohol and drug abuse as 
secondary to PTSD are inextricably intertwined.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  A decision as to the 
veteran's claim for an increased rating for PTSD must be 
deferred pending adjudication of his inferred claim for 
service connection for alcohol and drug abuse.

As an additional matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which, among other things, 
redefines the obligations of VA with respect to the duty to 
assist.  Since it has already been determined that a remand 
is necessary in the instant case, the Board is of the opinion 
that the RO should address in the first instance whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000. 

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him in the recent past for 
PTSD or polysubstance abuse and alcohol 
abuse.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran which 
have not been previously secured.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters regarding the 
Act, as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

3.  The RO should then adjudicate the 
inferred claim of entitlement to service 
connection for drug and alcohol abuse as 
secondary to PTSD.

If the benefits sought on appeal remain denied, or if a 
notice of disagreement is received regarding any other issue, 
the veteran and his representative should be provided with an 
appropriate supplemental statement of the case and be given 
opportunity to respond.  The case should then be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



